Per Curiam.—
The question submitted is, whether the damages ai*e to be computed at the rate of exchange at the time of the notice of protest, or at the rate at the time of the presentment of the bill to the drawer. Although the second section of the act of 1821 specifies that the damages shall be ascertained and determined by the rate “at the time of notice of protest and demand of payment,” yet the following words, “as before mentioned,” refer to the provisions of the first section, which designate that “ whenever any bill &c., shall be returned unpaid, with a protest,” the payee shall have his damages and charges. The act therefore contemplates that the notice of protest and demand must be accompanied with the return of the bill, or otherwise the drawer is not liable for the damages. And it would be strange if the drawer could be compelled to pay the principal and damages upon merely receiving notice of protest, while the bill might be in the hands of third persons.
Judgment for defendant.